Title: To Benjamin Franklin from Cecilia Davies, 29 January 1778
From: Davies, Cecilia
To: Franklin, Benjamin


Sir.
Paris Janry. 29th. 1778. Grand Hotel de Londres Rûe Dauphine.
I hope you will Excuse the liberty I take in troubling you with this line but being come to Paris with my Mother and Sister on account of the latter’s health, should think myself guilty of an unpardonable neglect were I not to take an opportunity of waiting on the ingenious Inventor of the Divine Armonica. My Sister continually expresses her infinite Obligations to You Sir, and as She is just at present able to go out is extremely desirous to have the pleasure of seeing you; but least we might happen to call at an inconvenient time I should Esteem it a particular favour could you let me know by the Bearer any moment tomorrow when you are at leisure, as we are very impatient to have the happiness of waiting on you. If not tomorrow, any other Day Except Saturday or Monday next. My Mother and Sister desire their most respectful Compliments, and I have the honour to be Sir Your most Obliged and most Humble Servant
Davies Inglesina
 
Notation: Davies Inglesina. Paris 29. Jn. 1778.
